Citation Nr: 1505848	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to January 2006 and from October 2007 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2009 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Chicago, Illinois RO.

The issue of service connection for a bilateral knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's tinnitus began in service, and has persisted since.

2.  The Veteran is not shown to have had a hearing loss disability of either ear during the pendency of this claim.

3.  The Veteran is not shown to have a right shoulder disability.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).
3. Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  A July 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in August 2009  (with a September 2009 addendum).  The reports of the examinations contain sufficient clinical findings and discussion of the pertinent history and features of the disabilities to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

 A May 2009 statement by the Veteran asserts that he was exposed to noise trauma in service and has experienced tinnitus ever since.  His DD Form-214 reflects he received a Combat Action Ribbon.

On August 2009 VA examination, the Veteran reported intermittent bilateral tinnitus, which he described as "ringing" with an onset of around 2003.  He noted that in service he was a logistics vehicle system operator and that he was exposed to noise from engines, tanks, and generators without hearing protection.  In an addendum to a September 2009 VA examination report, the examiner noted that the Veteran denied ringing of the ears on his September 2008 post-deployment examination and opined that it is less likely than not that the Veteran's tinnitus is related to service. 

At the outset, the Board notes that the Veteran served in combat, and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 
38 U.S.C.A. § 1154(b).  It is not in dispute that he has tinnitus; tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  His statements, to include on August 2009 VA examination, are considered forthright and credible.  The Board finds the Veteran's denial of experiencing tinnitus on his September 2008 post-deployment examination to not be inconsistent with the factual record as he reported on August 2009 evaluation that it occurred intermittently.  

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset in service and continuity since are credible.  The Board finds no reason to question the credibility of his testimony that he has experienced tinnitus intermittently since its onset in service.  Affording the Veteran the benefit of consideration under the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) (regarding onset following combat noise trauma), and resolving any remaining reasonable doubt in the his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.

Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As noted above, the Veteran's DD Form-214 reflects that he served in combat, and his exposure to combat noise trauma is not in dispute.

On August 2001 service entrance examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
10
5
0
10
5

On December 2004 audiometry, the last such evaluation in service, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
10
5
LEFT
15
10
0
15
5


On August 2009 VA audiological evaluation, the Veteran reported difficulty hearing the television and conversations.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
20
25
15
25
20

Speech discrimination was 96 percent, bilaterally.  The diagnosis was normal hearing bilaterally. 

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has, or during the pendency of the claim/appeal has had, the disability for which service connection is sought (a hearing loss disability).  In the absence of proof of such current disability there is no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran has reported a perception of decreased hearing acuity, hearing loss disability must be established by controlled audiometry.  See 38 C.F.R. § 3.385.  There is no audiometry in the record that shows or suggests that he now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  The only audiometry during the pendency of this claim (in August 2009) does not show such disability. 

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for a hearing loss disability.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The claim must be denied.  [The Board notes that future audiometry showing a hearing loss disability may be a basis for reopening this claim.]

Right Shoulder

The Veteran's STRs are silent for any treatment, complaint, or diagnosis of a right shoulder disability.  On his August 2008 post-deployment examination, the Veteran denied muscle aches, and swollen or painful joints.

A March 2010 statement by the Veteran notes that he strained his right shoulder while stationed in Iraq and that this injury was treated in the field. 

On August 2009 VA examination, the Veteran denied any specific injury to the right shoulder, but reported a gradual increase in shoulder discomfort beginning in 2005.  He also noted that he never sought any medical attention for a right shoulder disability and had not mentioned it to his private primary care physician.  He reported flare-ups once or twice per month, particularly when lifting weights.  On examination, there was no tenderness and there was full range of motion, with some mild pain elicited an internal rotation to 80 to 90 degrees.  X-rays of the right shoulder were normal.  The examiner found a normal right shoulder.

In his March 2012 substantive appeal, the Veteran reported periodic spasms in his shoulder and that at times his shoulder caused him to drop heavy objects. 

As noted above, the threshold requirement for establishing service connection for a claimed disability is that there must be competent evidence of such disability.  Here, there is no objective evidence that the Veteran has a right shoulder disability.  The August 2009 VA examiner did not find a right shoulder disability and there are no evaluation or treatment records suggesting otherwise.  As the opinion is by a medical professional competent to provide it, is based on a thorough examination of the Veteran, and there is no medical evidence to the contrary, the Board finds it to be the persuasive evidence in the matter of whether the Veteran has a right shoulder disability. 

In sum, there is no competent evidence showing the Veteran has a current right shoulder disability (he has reported he never sought treatment for right shoulder problems).  Consequently, the threshold requirement necessary to substantiate the claim of service connection a right shoulder disability is not met.  Without competent evidence of a current right shoulder disability, there is no valid claim of service connection.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted. 

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking service connection for a right shoulder disability is denied.


REMAND

On August 2009 VA examination, the examiner did not find a current bilateral knee disability.  In his March 2010 notice of disagreement, the Veteran reported that bilateral patellofemoral syndrome had recently been diagnosed.  This suggests the existence of pertinent outstanding treatment records relating to a current diagnosis that must be secured.  

Furthermore, should additional evidence show the Veteran has a knee disability, another VA examination to determine the etiology of the disability would be necessary. 

The case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the appellant has received for any knee disabilities since March 2010.  The AOJ should also ask the Veteran to identify any (and all) private providers of evaluation and/or treatment he received for a knee disability, and to provide releases for VA to obtain records from all private providers.  The AOJ should obtain complete records of the evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  Then, if the evidence received suggests the Veteran has a knee disability, the AOJ should arrange for an orthopedic examination of the Veteran to establish the existence, nature, and likely etiology of such disability(ies).  The entire record, to include this remand and the Veteran's complete STRs, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide opinions that respond to the following:

 (a) Please identify (by diagnosis) each knee disability found.

 (b) As to each knee disability diagnosed, please opine whether it is at least as likely as not (a 50 % or greater probability) that such is related to the Veteran's service, and duties therein, as alleged.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


